Citation Nr: 0500022	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-12 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left forearm injury proximal to the wrist, status post open 
reduction and internal fixation of a fracture of the distal 
radius.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1951 to April 1953.  
This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for left forearm injury 
proximal to the wrist, status post open reduction and 
internal fixation of a fracture of the distal radius.  The 
veteran submitted a timely notice of disagreement in November 
2001 and, following issuance of a statement of the case (SOC) 
in April 2003, the veteran's timely substantive appeal was 
received in May 2003.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information required to substantiate his claim, and all 
identified evidence relevant to the claim addressed in this 
decision has been obtained.

2.  The weight of the competent and probative evidence is 
against a conclusion that the veteran's current left wrist 
disability, status post open reduction and internal fixation 
of a fracture of the distal radius, was a proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable in the 
furnishing of medical care by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a left forearm injury proximal to the 
wrist, status post open reduction and internal fixation of a 
fracture of the distal radius, are not met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.358 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to compensation 
under 38 U.S.C.A. § 1151 for his current left wrist 
disability on the basis that a May 1998 open reduction and 
internal fixation of a fracture of the distal radius 
performed at a VA facility resulted in pain and limitation of 
motion of the left wrist.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date, and thus is 
applicable to this claim.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  Accordingly, the Board must insure 
compliance with the provisions of the VCAA in regard to this 
claim, because no final decision had been rendered prior to 
enactment of the VCAA.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Following the veteran's August 2000 claim, in October 2000, 
the RO provided a letter that explained the criteria for 
establishing entitlement to compensation under 38 U.S.C.A. 
§ 1151.  The October 2001 rating decision set out the 
criteria for compensation under 38 U.S.C.A. § 1151, and 
explained what evidence was missing to substantiate the 
claim.  

In an April 2003 statement of the case (SOC), the RO again 
set forth the criteria for compensation under 38 U.S.C.A. 
§ 1151, providing the veteran with the complete text of the 
regulation at 38 C.F.R. § 3.358, which implements the 
statute.  The RO specifically advised the veteran of the 
provisions of the VCAA, providing him with the complete text 
of the provisions of 38 C.F.R. § 3.159, the regulation which 
incorporates the provisions of the VCAA.  

VA obtained the veteran's May 1998 VA records related to the 
surgery at issue, and records subsequent to that surgery, as 
well as updated VA clinical records.  The veteran was 
afforded VA examination and medical opinion as to whether the 
veteran had additional disability following the May 1998 
surgery and as to the reasons for the veteran's current pain 
and limitation of motion.

During the pendency of this appeal, the veteran was afforded 
VA examination.  VA outpatient clinical records which have 
been obtained appear complete, and are voluminous.  The 
veteran has indicated that there are no additional private 
clinical records.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
More than a year has elapsed since the RO advised the 
claimant of the complete text of 38 C.F.R. § 3.159 in April 
2003.  Appellate review of this claim may proceed.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 117 
Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, the notification the veteran was provided at 
the time of his claim, in August 2000, did not address the 
VCAA, which had not yet been enacted.  However, the veteran 
has, since that time, been provided with notices which 
clearly satisfied the duty to notify the veteran of 
applicable law and regulations and of the evidence required 
to substantiate the claim.  The veteran was clearly advised 
that he could identify or submit any relevant evidence, and 
notified as to what evidence VA would attempt to obtain or 
had obtained on his behalf, what evidence he would have to 
obtain, and what his responsibilities in developing his claim 
were.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The veteran has received notice equivalent to that required 
under of the provisions of the VCAA in the communications by 
the AOJ prior to the transfer and certification of his case 
to the Board, and the content of the notices provided fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has already been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  

Factual background

In his August 2000 initial claim, the veteran stated that he 
had severe pain after the May 1998 VA surgery on his left 
wrist.  He initially thought that the cast applied following 
the surgery was too tight, but the pain did not ease.  When 
the cast was removed, his hand appeared crooked.  The veteran 
stated that his primary care physician said that VA made "an 
honest mistake" and put his hand in the cast "off line."  
The veteran stated that he now has pain from the ends of his 
left fingers up to his left armpit every day and every night, 
although the pain is not constant.  The veteran stated that 
he was unable to tie his shoes, button his shirt, zip his 
pants, or lift anything with his left hand.  He was unable to 
close his hand all the way, causing difficulty with grasp.

By a statement submitted in November 2001, the veteran 
contended that he was not notified of risks of possible 
functional problems following the surgery.

VA clinical records dated in May 1998 disclose that the 
veteran's left hand was initially put in a cast at a private 
hospital where he underwent emergency treatment for a 
comminuted fracture, left wrist, and left styloid fracture, 
left hand.  The report of VA radiologic examination noted 
that osseous details were obscured by the plaster cast, but a 
fracture of the distal radius with apex posterior angulation 
and apparent intra-articular extension of the fracture line 
was noted.  It was determined that the veteran should be 
offered surgical treatment of the fracture.

In mid-May, 1998, the veteran underwent open reduction and 
internal fixation of a left radial fracture which had 
displaced, shortened, and volarly angulated the distal 
radius.  Radiologic examination immediately following the 
operative procedure disclosed a bone plate in the anterior 
aspect of the distal portion of the radius traversing the 
fracture site.  The alignment was described as "excellent."  

Radiologic examination conducted in June 1998 disclosed 
avulsion of the ulnar styloid process and osteoporosis of the 
bones.  July 1998 radiologic examination of the left wrist 
disclosed that the alignment showed minimal angulation and 
impaction, with very minimal callous formation.  Very severe 
demineralization of the bones and minimal osteoarthritic 
changes were noted.

VA outpatient treatment notes dated in November 1998 reflect 
an assessment that the veteran's left hand was malaligned 
following surgical repair.

Outpatient occupational therapy records dated in February 
1999 disclose that the veteran had decreased coordination and 
mobility of the second and third digits due to inability to 
extend and flex the digits.  The veteran complained of a 
swelling sensation in the left wrist and hand and complained 
of pain and soreness in the wrist joint.  A March 1999 
discharge summary from occupational therapy disclosed some 
decrease in pain, but the veteran was still having problems 
and expressed a desire to undergo corrective surgery.

January 2001 VA outpatient treatment notes reflect that the 
veteran complained of aching and shortness of breath.  He 
reported that he fell in the snow one week earlier, hurting 
his right knee and left elbow.  He complained of problems 
using his left arm.

VA outpatient treatment notes dated in June 2001 reflect that 
the veteran sought treatment following a fall in which he 
injured his right knee.  He was also concerned that he had 
re-injured the left wrist.

On VA examination conducted in October 2001, examination of 
the left forearm revealed "hardly any deformity."  The hand 
was in a flexed position with the wrist in slight flexion and 
pronation.  The wrist joint was slightly swollen and tender 
on palpation.  There was minor volar angulation.  Range of 
motion of the wrist revealed some limitation of motion.  
There was some wasting of the thenar muscles.  Grip strength 
was slightly poor.  Electromyography (EMG) examination of the 
left forearm disclosed findings consistent with sensory 
neuropathy of the left median nerve at the wrist.  The 
examiner could not determine whether this was due to pre-
existing carpal tunnel syndrome or post-traumatic injury.

In March 2003, a VA orthopedist opined that limitation of 
motion of the left wrist and pain due to soft tissue scarring 
and minor volar deformity would be expected postsurgical 
residuals of the type of surgery the veteran required.  
Expected disabilities due to the type of fracture the veteran 
had would be degenerative arthritis with pain and limited 
motion due to degenerative arthritis and soft tissue 
scarring.

In July 2003, the veteran submitted a May 1999 opinion 
statement from a lawyer.  The statement reflected that the 
reviewer reviewed the pertinent medical records, including 
radiologic examination reports, and that the reviewer 
consulted with a surgical nurse and a Board-certified 
orthopedic surgeon.  The surgical reviewer reviewed the 
postoperative radiologic examinations and concluded that the 
alignment and joint spacing were within the standard of care 
and that the reason for the collapse of the fracture site 
following the surgery was more likely related to the 
veteran's advanced age and some degree of osteoporosis.  The 
surgical reviewer also opined that the problem could be 
corrected.

Applicable law and regulations

As amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected.  The amended statute also provides, 
in pertinent part, that a disability is a qualifying 
additional disability when it was not the result of the 
veteran's willful misconduct and it was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary [of 
VA], either by a Department employee or a Department 
facility, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or by an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

Analysis

The preponderance of the competent and probative evidence of 
record is against the veteran's claim that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for the residuals of 
left wrist fracture, status post surgery performed by VA.

The veteran contends that the wrist fracture was not placed 
in the correct position during surgery.  However, the report 
of a May 1998 radiologic examination discloses that the bones 
were in "excellent" alignment.  

A May 1999 private medical opinion obtained by the veteran 
discloses that the medical expert concluded that there was no 
breach in the standard of care in the May 1998 surgical 
reduction and open fixation of the left wrist.  This private 
opinion noted that the most likely reason for the collapse of 
the surgical site was the veteran's age and his osteoporosis.

The examiner who conducted an October 2001 VA examination 
concluded that the veteran had a sensory neuropathy, which 
could have pre-existed the left wrist fracture, or which 
could be a post-traumatic result of the left wrist fracture.  
This opinion is contrary to a finding that the veteran's 
sensory neuropathy was due to the VA surgical procedure.

A March 2003 VA reviewer concluded that the veteran's current 
left wrist problems, including limitation of motion, pain due 
to soft tissue scarring, minor volar deformity, degenerative 
arthritis of the joint, and limited motion due to 
degenerative arthritis and soft tissue scarring, were 
expected residuals either of the left wrist fracture or of 
the surgery.  This opinion is contrary to a finding that the 
veteran has any current disability which was not reasonably 
foreseeable.  

The Board also notes that the veteran contends that he was 
not properly informed of the risks of the left wrist surgery, 
or he would not have given his consent.  However, the 
statute, as in effect when the veteran submitted his claim in 
August 2000, does not authorize compensation on the basis of 
lack of informed consent, in the absence of negligence, 
carelessness, proper skill, or fault on the part of the 
provider.  In this case, all of the competent and probative 
clinical evidence, with the exception of the opinion of the 
private treating physician who indicated to the veteran that 
VA made an honest mistake, establishes that there was no 
deviation from the accepted standard of care.  Rather, the 
evidence establishes that the veteran's age and his 
osteoporosis caused the volar deformity, not the manner in 
which the open reduction and internal fixation of the wrist 
was performed 

The regulations specifically provide that compensation will 
not be payable for the continuance or natural progress of 
diseases for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b)(2).  The preponderance of 
the medical evidence establishes that the veteran's sensory 
neuropathy is either the continuation of a disorder present 
prior to the left wrist fracture or is due to the left wrist 
fracture trauma.  Because the sensory neuropathy is a 
continuance of a disorder already present or a natural 
progression of the left wrist fracture, that disability may 
not be compensated under 38 U.S.C.A. § 1151.  

Similarly, the osteoporosis which apparently led to the volar 
deformity, despite initial excellent alignment of the left 
wrist, was present prior to the wrist fracture or resulted 
from the left wrist fracture.  Because compensation under 
38 U.S.C.A. § 1151 is not authorized for disorders already 
present or the natural continuance of those disorders, 
compensation for the veteran's osteoarthritis following open 
reduction and internal fixation of the left wrist is not 
authorized.  

The veteran has expressed a belief that he would not have so 
much current left wrist pain and limitation if the May 1998 
VA surgical repair of a fracture of the left radius had been 
properly performed.  The veteran's own opinion, as a lay 
individual without medical expertise, is of little probative 
value.  That evidence, even considered together with the 
alleged private opinion that VA made "an honest mistake," 
is of far less weight than the unfavorable medical opinions 
of record rendered in May 1999, October 2001, and July 2003.   

The preponderance of the evidence establishes that the 
veteran does not have additional qualifying disability, that 
is disability which is the result of carelessness, negligence 
or other fault in the furnishing of VA care for the veteran's 
left wrist injury.  The evidence is not in equipoise, and the 
provisions of 38 U.S.C.A. § 5107(b) regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable result for the veteran.

The appeal for compensation under 38 U.S.C.A. § 1151 for left 
wrist disability, status post open reduction and internal 
fixation of a fracture of the distal radius, must be denied.


ORDER

The appeal for compensation under 38 U.S.C.A. § 1151 for 
injury of the left forearm proximal to the wrist, status post 
open reduction and internal fixation of a fracture of the 
distal radius, is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


